Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/223,032 filed 4/6/21. Claims 13-26 are pending with claim 13 in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,008,798 B2 in view of Gerasimov et al. US 2019/0178014 A1 with some minor changes in wording/terminology. 
The ‘798 patent teaches A safety door switch comprising: a metallic casing integrated as a first part of an enclosure, having an opening in a front side; a cover integrated as a front part of the enclosure, covering the opening, the cover having a surface as a front surface of the enclosure; a wireless unit disposed in the enclosure, configures to wirelessly supply electric power to a wireless tag and receiving a signal including identification information from the wireless tag through the cover; a determination unit disposed in the enclosure, configures to determine whether a predetermined wireless tag exists in a reference range or not in accordance with identification information included in the signal received from the wireless tag by the wireless unit and an intensity of the signal received from the wireless tag; an output device disposed in the enclosure, configured to output a safety signal based on a determination result of the determination unit 



However, Gerasimov teaches a status indicator disposed on the opening, configured to indicate status representing whether a door is opened or closed based on a determination result of the determination unit (fig. 1; paragraphs 0049 and 0069 teaches status LEDs 40 that indicate an operation status of a safety locking device). 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the ‘798 patent to incorporate a status indicator on the safety lock, as taught by Gerasimov in order to visually show if the stationary part is in the release position or in the locking position (paragraph 0049).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH